Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Cushman (US 20190296383).
Cushman teaches a flow battery 10 including a cathode 12 and an anode 14 separated by a first electrolyte solution 20 (catholyte) and a second electrolyte solution 22 (anolyte) such that the first solution is in contact with the anode 14 and the cathode 12. Each flow battery 10 may be electrically connected to a load 16 by a circuit 18 to enable a current flow via the circuit. Cushman further teaches a catholyte pump 50 to circulate the catholyte from the catholyte storage tank 30 to the power cell and back to the catholyte storage tank. An anode pump 52 is taught to circulate anolyte from the anolyte storage tank 32 to the power cell and back to the anolyte storage tank (figure 3, paragraphs 0093, 0126-0138). 
Cushman neither teaches nor renders obvious a flow battery wherein the separator liquid includes ion-forming supporting electrolyte wherein both the catholyte and the anolyte are substantially immiscible with the separator liquid thereby forming liquid-liquid interfaces but certain ions from the ion-forming supporting electrolytes in the anolyte, catholyte and separator liquid are able to pass across the liquid-liquid interfaces. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        May 19, 2021